 



Exhibit 10.9a

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

between

THE CONNECTICUT WATER COMPANY
CONNECTICUT WATER SERVICE, INC.

and

Thomas R. Marston

 



--------------------------------------------------------------------------------



 



Exhibit 10.9a

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

     THIS AGREEMENT, dated as of December 2, 2004, is made by and between The
Connecticut Water Company, a Connecticut corporation having its principal place
of business in Clinton, Connecticut, (“Company”), Connecticut Water Service,
Inc., a Connecticut corporation and holder of all of the outstanding capital
stock of Company (“Parent”) and Thomas R. Marston , a resident of Higganum, CT
(“Executive”).

W I T N E S S E T H :

     WHEREAS, Executive has been and continues to be employed by Company and
Parent in an executive capacity and has entered into an Employment Agreement
between Executive and Company and Parent dated as of the 15th day of December,
1998 which becomes effective upon a “Change-in-Control,” as defined herein, of
Company or Parent; and

     WHEREAS, should Company or Parent receive a proposal from or engage in
discussions with a third person concerning a possible combination with Company
or Parent or the acquisition of a substantial portion of voting securities of
Company or Parent, the Boards of Directors of Company and Parent have deemed it
imperative that they and Company and Parent be able to rely on Executive to
continue to serve in Executive’s position and that the Boards of Directors and
Company and Parent be able to rely upon Executive’s advice as being in the best
interests of Company and Parent and their shareholders without concern that
Executive might be distracted by the personal uncertainties and risks that such
a proposal or discussions might otherwise create; and

     WHEREAS, Company and Parent desire to reward Executive for Executive’s
valuable, dedicated service to Company and Parent should Executive’s service be
terminated under circumstances hereinafter described: and

     WHEREAS, Executive, Company and Parent are willing to enter into this
Amended and Restated Employment Agreement (“Agreement”) on the terms herein set
forth;

     NOW, THEREFORE, to assure Company and Parent of Executive’s continued
dedication and the availability of Executive’s advice and counsel in the event
of any such proposal, to induce Executive to remain in the employ of Company and
Parent and to reward Executive for Executive’s valuable dedicated service to
Company and Parent should Executive’s service be terminated under circumstances
hereinafter described, and for other good and valuable consideration, the
receipt and adequacy of which each party acknowledges, Company, Parent and
Executive agree as follows:

 



--------------------------------------------------------------------------------



 



-2-

     1. Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

          (a) “Cause” shall mean Executive’s serious, willful misconduct in
respect of Executive’s duties under this Agreement, including conviction for a
felony or perpetration by Executive of a common law fraud upon Company or Parent
which has resulted or is likely to result in material economic damage to Company
or Parent, as determined by a vote of at least seventy-five percent (75%) of all
of the Directors (excluding Executive) of each of Company’s and Parent’s Board
of Directors;

          (b) “Change-in-Control” shall be deemed to have occurred if after the
date hereof (i) a public announcement shall be made or a report on Schedule 13D
shall be filed with the Securities and Exchange Commission pursuant to Section
13(d) of the Securities Exchange Act of 1934 (the “Act”) disclosing that any
Person (as defined below), other than Company or Parent or any employee benefit
plan sponsored by Company or Parent, is the beneficial owner (as the term is
defined in Rule 13d-3 under the Act) directly or indirectly, of twenty percent
(20%) or more of the total voting power represented by Company’s or Parent’s
then outstanding voting common stock (calculated as provided in paragraph (d) of
Rule 13d-3 under the Act in the case of rights to acquire voting common stock);
or (ii) any Person, other than Company or Parent or any employee benefit plan
sponsored by Company or Parent, shall purchase shares pursuant to a tender offer
or exchange offer to acquire any voting common stock of Company or Parent (or
securities convertible into such voting common stock) for cash, securities or
any other consideration, provided that after consummation of the offer, the
Person in question is the beneficial owner directly or indirectly, of twenty
percent (20%) or more of the total voting power represented by Company’s or
Parent’s then outstanding voting common stock (all as calculated under clause
(i)); or (iii) the stockholders of Company or Parent shall approve (A) any
consolidation or merger of Company or Parent in which Company or Parent is not
the continuing or surviving corporation (other than a merger of Company or
Parent in which holders of the outstanding capital stock of Company or Parent
immediately prior to the merger have the same proportionate ownership of the
outstanding capital stock of the surviving corporation immediately after the
merger as immediately before), or pursuant to which the outstanding capital
stock of Company or Parent would be converted into cash, securities or other
property, or (B) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets of
Company or Parent; or (iv) there shall have been a change in the composition of
the Board of Directors of Company or Parent at any time during any consecutive
twenty-four (24) month period such that “continuing directors” cease for any
reason to constitute at least a majority of the Board unless the election, or
the nomination for election of each new Director was approved by a vote of at
least two-thirds (2/3) of the Directors then still in office who were Directors
at the beginning of such period; or (v) the Board of Directors of Company or
Parent, by a vote of a majority of all the Directors (excluding Executive)
adopts a resolution to the effect that a “Change-in-Control” has occurred for
purposes of this Agreement.

 



--------------------------------------------------------------------------------



 



-3-

          (c) “Disability” shall mean the incapacity of Executive by illness or
any other cause as determined under the long-term disability insurance plan of
Company in effect at the time in question, or if no such plan is in effect, then
such incapacity of Executive as prevents Executive from performing the essential
functions of Executive’s position with or without reasonable accommodation for a
period in excess of two hundred forty (240) days (whether or not consecutive),
or one hundred eighty (180) days consecutively, as the case may be, during any
twelve (12) month period.

          (d) “Effective Date” shall be the date on which a Change-in-Control
occurs. Anything in this Agreement to the contrary notwithstanding, if
Executive’s employment is terminated prior to the date on which a
Change-in-Control occurs, and it is reasonably demonstrated that such
termination (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change-in-Control or (ii) otherwise arose in
connection with or anticipation of a Change-in-Control, then for all purposes of
this Agreement the “Effective Date” shall mean the date immediately prior to the
date of such termination.

          (e) “Good Reason” shall mean the occurrence of any action which
(i) removes or changes Executive’s title or reduces Executive’s job
responsibilities or base salary; (ii) results in a significant worsening of
Executive’s work conditions; or (iii) moves Executive’s place of employment to a
location that increases Executive’s commute by more than thirty (30) miles over
the length of Executive’s commute from Executive’s place of principal residence
at the time the move is requested. For purposes of this subparagraph (e), any
good faith determination by Executive that any such action has occurred shall be
conclusive. Notwithstanding the foregoing, at any time during the period
commencing on the Effective Date and ending on the 30th day after the first
anniversary of the Effective Date, except for purposes of Paragraph 5(g), “Good
Reason” shall mean any reason or no reason.

          (f) “Person” shall mean any individual, corporation, partnership,
company or other entity, and shall include a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934.

     2. Employment.

          (a) As of the Effective Date, Company hereby agrees to continue to
employ Executive and Executive agrees to remain in the employ of Company for the
Term of this Agreement upon the terms and conditions hereinafter set forth.
Subject to the provisions of subparagraph (b) of this Paragraph 2, and to the
provisions of Paragraph 6 below, “Term” shall mean a continuously renewing
period of three (3) years commencing on the Effective Date.

          (b) At any time during the Term, the Board of Directors of Company and
Parent may, by written notice to Executive, advise Executive of their desire to
modify or amend any of the terms or provisions of this Agreement or to delete or
add any terms or provisions. Any such notice (“Notice”) shall describe the
proposed modifications in reasonable detail. In the event a Notice shall be
given to Executive, then Company, Parent and Executive agree to discuss

 



--------------------------------------------------------------------------------



 



-4-

the proposed modification(s) and to attempt in good faith to reach agreement
with respect thereto and to reduce such agreement to writing in an amendment to
be executed by all the parties (“Amendment”). If a Notice is given hereunder and
an Amendment shall not have been executed on or before the sixtieth (60th) day
following the date on which Notice is given, then the Term shall thereupon be
automatically converted to a fixed period ending three (3) years after the
expiration of such sixty (60) days.

     3. Duties of Employment.

          (a) During the Term, Executive’s position (including status, offices,
titles and reporting requirements), authority, duties and responsibilities shall
be at least commensurate in all material respects with the most significant of
those held, exercised and assigned at any time during the ninety (90)-day period
immediately preceding the Effective Date and Executive’s services shall be
performed at such location as Executive shall determine.

          (b) During the Term, Executive will serve Company faithfully,
diligently and competently and will devote full-time to Executive’s employment
and will hold, in addition to the offices held on the Effective Date, such other
executive offices of Company or Parent, or their respective subsidiaries and
affiliates, to which Executive may be elected, appointed or assigned by the
Boards of Directors of Company or Parent from time to time and will discharge
such executive duties in connection therewith. Nothing in this Agreement shall
preclude Executive, with the prior approval of the Board of Directors of
Company, from devoting reasonable periods of time required for (i) serving as a
director or member of a committee of any organization involving no conflict of
interest with Company or Parent, or (ii) engaging in charitable, religious and
community activities, provided, that such directorships, memberships or
activities do not materially interfere with the performance of Executive’s
duties hereunder.

     4. Compensation. During the Term, Company shall pay to Executive as
compensation for the services to be rendered by Executive hereunder the
following:

          (a) A base salary at a rate equal to the highest base salary paid or
payable to Executive by Company during the twelve (12)-month period immediately
preceding the month in which the Effective Date occurs, or such larger sum as
the Board of Directors of Company may from time to time determine in connection
with regular periodic performance reviews pursuant to Company’s policies and
practices. Such compensation shall be payable in accordance with the normal
payroll practices of Company. Executive shall receive an annual increase in base
salary at each normal pay adjustment date during the Term, but no later than one
(1) year after the date of Executive’s last increase and annually thereafter
during the Term, of not less than the percentage increase in the cost-of-living
since Executive’s last pay adjustment, as measured by the Consumer Price
Index-All Urban Consumers of the U.S. Bureau of Labor Statistics.

          (b) In addition, Company shall pay to Executive an annual bonus,
payable in cash or other form of compensation, in accordance with the Company’s
practice or plan for annual bonuses for peer executives which is at least equal
to the target percentage of the

 



--------------------------------------------------------------------------------



 



-5-

midpoint of Executive’s salary grade under the Company’s Officers Incentive
Program for the year preceding the fiscal year in which the Effective Date
occurs.

     5. Benefits. During the Term, Executive shall be entitled to the following
benefits:

          (a) Incentive, Savings and Retirement Plans. In addition to base
salary and bonus payable as hereinabove provided, Executive shall be entitled to
participate during the Term in all incentive, savings and retirement plans,
practices, policies and programs applicable to executive employees of Company as
may be in effect from time to time. Such plans, practices, policies and
programs, in the aggregate, shall provide Executive with compensation, benefits
and reward opportunities at least as favorable as the most favorable of such
compensation, benefits and reward opportunities provided by Company for
Executive under such plans, practices, policies and programs as in effect at any
time during the ninety (90)-day period immediately preceding the Effective Date
or, if more favorable to Executive, as provided at any time thereafter with
respect to other key employees of Company or Parent.

          (b) Welfare Benefit Plans. During the Term, Executive and/or
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under welfare benefit plans, practices, policies
and programs applicable to executive employees of Company (including, without
limitation, medical, prescription, dental, disability, salary continuance,
employee life, group life, accidental death and travel accident insurance plans
and programs) at least as favorable as the most favorable of such plans,
practices, policies and programs in effect at any time during the ninety
(90)-day period immediately preceding the Effective Date or, if more favorable
to Executive and/or Executive’s family, as in effect at any time thereafter with
respect to other key employees of Company or Parent.

          (c) Expenses. During the Term, Executive shall be entitled to receive
prompt reimbursement for all reasonable expenses incurred by Executive in
accordance with the most favorable policies, practices and procedures of Company
in effect at any time during the ninety (90)-day period immediately preceding
the Effective Date or, if more favorable to Executive, as in effect at any time
thereafter with respect to other key employees of Company or Parent.

          (d) Fringe Benefits. During the Term, Executive shall be entitled to
fringe benefits, including use of an automobile and payment of related expenses
or payment of an allowance for automobile related expenses, in accordance with
the most favorable plans, practices, programs and policies of Company in effect
at any time during the ninety (90)-day period immediately preceding the
Effective Date or, if more favorable to Executive, as in effect at any time
thereafter with respect to other key employees of Company or Parent.

          (e) Office and Support Staff. During the Term, Executive shall be
entitled to an office or offices of a size and with furnishings and other
appointments, and to secretarial and other assistance, at least equal to the
most favorable of the foregoing provided to Executive by Company at any time
during the ninety (90)-day period immediately preceding the Effective Date or,
if more favorable to Executive, as provided at any time thereafter with respect
to other key employees of Company or Parent.

 



--------------------------------------------------------------------------------



 



-6-

          (f) Vacation. During the Term, Executive shall be entitled to paid
vacation in accordance with the most favorable plans, policies, programs and
practices of Company as in effect at any time during the ninety (90)-day period
immediately preceding the Effective Date or, if more favorable to Executive, as
in effect at any time thereafter with respect to other key employees of Company
or Parent.

          (g) Stay-on Bonus. If Executive is employed on a date on which the
Board of Directors of Company or Parent approves a transaction described in
clause (iii) of Paragraph 1(b), and the shareholders of Company or Parent, as
applicable, subsequently approve such transaction, Executive shall receive a
lump sum equal to the base salary of Executive, at the rate in effect
immediately prior to such date, plus an amount equal to the target percentage of
the midpoint of Executive’s salary grade under the Company’s Officers Incentive
Program for the year in which such date occurs; provided Executive is employed
on the fifth day following the closing of such transaction. If Executive’s
employment is terminated by Company following such approval by the applicable
Board of Directors and prior to the fifth day following the closing of such
transaction for any reason other than for Cause, or Executive’s death, or
Executive’s attainment of age sixty-five (65), or if Executive’s employment is
terminated during such period by reason of Executive’s Disability, or if
Executive shall voluntarily terminate Executive’s employment during such period
for Good Reason, then, in addition to the amounts payable to Executive pursuant
to Section 7, Executive shall be paid a lump sum equal to the base salary of
Executive, at the rate in effect immediately prior to the date of termination,
plus an amount equal to the target percentage of the midpoint of Executive’s
salary grade under the Company’s Officers Incentive Program for the year in
which termination occurs.

     6. End of Term and Notice of Termination.

          (a) End of Term. The Term shall end upon the occurrence of any of the
following events:

               (i) Termination of Executive’s employment by Company for Cause.

               (ii) The voluntary termination of Executive’s employment by
Executive other than for Good Reason.

               (iii) The death of Executive.

               (iv) Executive’s attainment of age sixty-five (65).

               (v) Full compliance by Company with the provisions of Paragraph
7(e) below, if Executive’s employment shall have been terminated by Company
during the Term for any reason other than Cause, or if Executive’s employment
shall have been terminated by reason of Executive’s Disability, or if Executive
shall have voluntarily terminated Executive’s employment during the Term for
Good Reason.

 



--------------------------------------------------------------------------------



 



-7-

          (b) Notice of Termination. Any termination by Company for Cause or by
Executive for Good Reason or on account of Executive’s Disability shall be
communicated by notice to the other party hereto given in accordance with
Section 16 of this Agreement. For purposes of this Agreement, a “notice” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated and (iii) if the date of termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than fifteen (15) days after
the giving of such notice).

          (c) Date of Termination. The date of termination means the date of
receipt of the notice of termination or any later date specified therein, as the
case may be; provided, however, that (i) if Executive’s employment is terminated
by Company other than for Cause or on account of Executive’s Disability, the
date of termination shall be the date on which Company notifies Executive of
such termination and (ii) if Executive’s employment is terminated by reason of
death, the date of termination shall be the date of death of Executive.

     7. Payment Upon Termination.

          (a) If Executive’s employment is terminated by Company for Cause, as
defined in Paragraph 1(a), the obligations of Company under this Agreement shall
cease and Executive shall forfeit all right to receive any compensation or other
benefits under this Agreement except only compensation or benefits accrued or
earned and vested (if applicable) by Executive as of the date of termination,
including base salary through the date of termination, benefits payable under
the terms of any qualified or nonqualified retirement plans or deferred
compensation plans maintained by Company, any accrued vacation pay as of the
date of termination not yet paid by Company and any benefits required to be paid
by law such as continued health care coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) (collectively, the “Accrued
Obligations”).

          (b) If Executive shall voluntarily terminate Executive’s employment
during the Term, other than for Good Reason, as defined in Paragraph 1(e), the
obligations of Company under this Agreement shall cease and Executive shall
forfeit all right to receive any compensation or other benefits under this
Agreement except only the Accrued Obligations.

          (c) In the event of the death of Executive during the Term, then, in
addition to the Accrued Obligations and any other benefits which may be payable
by Company in respect of the death of Executive, the base salary then payable
hereunder shall continue to be paid at the then current rate for a period of six
(6) months after such death to such beneficiary as shall have been designated in
writing by Executive, or if no effective designation exists, then to the estate
of Executive.

          (d) If Executive’s employment is terminated by reason of Executive’s
attainment of age sixty-five (65), the obligations of Company under this
Agreement shall cease

 



--------------------------------------------------------------------------------



 



-8-

and Executive shall forfeit all right to receive any compensation or other
benefits under this Agreement except only the Accrued Obligations.

          (e) If Executive’s employment is terminated by Company during the Term
for any reason other than for Cause, or Executive’s death, or Executive’s
attainment of age sixty-five (65), or if Executive’s employment is terminated
during the Term by reason of Executive’s Disability, or if Executive shall
voluntarily terminate Executive’s employment during the Term for Good Reason,
Executive shall be entitled to receive, and Company shall be obligated to pay
and provide Executive, the following amounts:

               (i) An amount in consideration of the covenants by Executive set
forth in Paragraphs 8 and 9 below to be determined by a nationally recognized
independent certified public accounting firm selected and retained by Company to
be the reasonable value of said covenants as of the date of termination of
Executive’s employment, but in no event shall such amount be greater than the
aggregate value of the benefits provided in subparagraphs (e)(ii), (iii), (iv),
(v), (vii), (viii), (ix) and (xi) hereinbelow. The benefits otherwise payable to
Executive pursuant to said subparagraphs shall be offset by the amount, if any,
payable to Executive in respect of the covenants by Executive set forth in
Paragraphs 8 and 9 below. Notwithstanding the foregoing, if any benefit
otherwise payable to Executive pursuant to said subparagraphs would be offset by
the amount payable to Executive in respect of the covenants set forth in
Paragraphs 8 and 9 below, Executive may elect to receive such benefit, but the
amount payable to Executive in respect of the covenants by Executive set forth
in Paragraphs 8 and 9 below shall be reduced by the value of such benefit. Said
amount paid in consideration of the covenants by Executive set forth in
Paragraphs 8 and 9 below shall be paid in cash in a lump sum in the month next
following Executive’s date of termination of employment and shall be treated as
a supplemental wage payment under applicable Treasury Regulations subject to
federal tax withholding at the flat percentage rate applicable thereto.

               (ii) An amount equal to three (3) times the base salary of
Executive, at the rate in effect immediately prior to the date of termination,
plus an amount equal to three (3) times the target percentage of the midpoint of
Executive’s salary grade under the Company’s Officers Incentive Program for the
year in which termination occurs. There shall be subtracted from the aggregate
amount determined in accordance with the immediately preceding sentence the
amount, if any, payable to Executive under any then effective severance pay plan
of Company. Such resulting amount shall be payable in equal installments over
the three (3)-year period commencing on the date of termination of employment in
accordance with the normal payroll practices of Company or, at Company’s option,
the entire amount (determined without any discount) shall be paid in cash in a
lump sum in the month next following Executive’s date of termination of
employment and shall be treated as a supplemental wage payment under applicable
Treasury Regulations subject to federal tax withholding at the flat percentage
rate applicable thereto.

               (iii) An amount equal to the aggregate amounts that Company would
have contributed on behalf of Executive under Company’s qualified defined
contribution retirement plan(s), if any such plan(s) shall be in effect (other
than amounts attributable to

 



--------------------------------------------------------------------------------



 



-9-

Executive’s before-tax contributions to such plan(s)) plus estimated earnings
thereon had Executive continued in the employ of Company for the three (3)-year
period commencing on the date of termination and made contributions under said
plan(s) at a rate, as a percentage of salary, equal to the rate at which
Executive had made contributions to said plan(s) in the plan year immediately
preceding Executive’s termination, to be payable in a lump sum to Executive
within thirty (30) days after the expiration of the non-competition period
specified in Paragraph 9(a) of this Agreement, provided that Executive shall not
have breached said non-competition provisions.

               (iv) An amount equal to the difference between: (A) benefits
which would have been payable to Executive under any deferred compensation
agreement between Company and Executive, if any such agreement shall be in
effect, had Executive continued in the employ of Company for the three (3)-year
period commencing on the date of termination, received compensation at least
equal to that specified in Paragraph 4 of this Agreement during such time, and
deferred pursuant to said deferred compensation agreement the amount of
compensation specified therein; and (B) the benefits actually payable to
Executive under such deferred compensation agreement; such amount to be payable
in a lump sum to Executive within thirty (30) days after the expiration of the
non-competition period specified in Paragraph 9(a) of this Agreement, provided
that Executive shall not have breached said non-competition provisions.

               (v) Additional retirement benefits equal to the difference
between: (A) the annual pension benefits that would have been payable to
Executive under Company’s qualified defined benefit retirement plan (the “Plan”)
and under any nonqualified supplemental executive retirement plan covering
Executive (the “Supplemental Plan”), if any such Plan or Supplemental Plan shall
be in effect, if Executive had been continued in the employ of Company for the
three (3)-year period commencing on the date of termination and had received
compensation at least equal to that specified in Paragraph 4(a) of this
Agreement during such time and had been fully vested in the benefits payable
under any such Plan and Supplemental Plan; and (B) the annual benefits actually
payable to Executive under any such Plan and Supplemental Plan. The discounted
present value of such additional benefits, shall be payable to Executive in a
lump sum, as calculated by the independent actuary for the Plan using the
assumptions specified in the Plan, within thirty (30) days after the expiration
of the non-competition period specified in Paragraph 9(a) of this Agreement,
provided that Executive shall not have breached said non-competition provisions.

               (vi) At the date of termination of Executive’s employment,
Executive shall be fully vested in any form of compensation previously granted
to Executive (other than benefits payable under a qualified retirement plan),
such as, by way of example only, restricted stock, stock options, and
performance share awards.

               (vii) If Executive’s employment is terminated by reason of
Executive’s Disability, Executive shall be entitled to receive, in addition to
the other benefits provided under this Paragraph 7(e), disability benefits at
least equal to the most favorable of those provided by Company or Parent to
disabled employees in accordance with the most favorable plans,

 



--------------------------------------------------------------------------------



 



-10-

programs, practices and policies of Company or Parent in effect at any time
during the ninety (90)-day period immediately preceding the Effective Date or,
if more favorable to Executive, as in effect on the date of Executive’s
Disability with respect to other key employees of Company or Parent.

               (viii) During the three (3)-year period commencing on the date of
termination, or such longer period as any plan, program, practice or policy may
provide, Executive shall continue to participate in all life, health, disability
and similar welfare benefit plans and programs of Company to the extent that
such continued participation is possible under the general terms and provisions
of such plans and programs, and Executive shall be credited with additional
service attributable to the three (3)-year period commencing on the date of
termination for purposes of determining eligibility to participate in any such
plans or programs maintained by Company for retirees, with Company and Executive
paying the same portion of the cost of each such plan or program as existed at
the time of Executive’s termination. In the event that Executive’s continued
participation (or commencement of participation for plans or programs for
retirees) is not permitted, then in lieu thereof, Company shall acquire, with
the same cost sharing, individual insurance policies providing comparable
coverage for Executive; provided, however, that Company shall not be obligated
to pay more than three (3) times Company’s current cost for comparable group
coverage. If any such individual coverage is unavailable, then Company shall pay
to Executive annually for the three (3)-year period commencing on the date of
termination an amount equal to the sum of the average annual contributions,
payments, credits, or allocations made by Company for such coverage on
Executive’s behalf (or the average such contributions, payments, credits, or
allocations for retirees, in the case of retiree coverage) over the three
(3) calendar years preceding the date of termination of Executive’s employment.

               (ix) During the three (3)-year period commencing on the date of
termination, Executive shall continue to receive such perquisites, other than
those specified in the preceding subparagraphs above, as Executive was receiving
at the date of termination of employment with, to the extent applicable, the
same cost sharing with Company as was in effect immediately prior to Executive’s
termination of employment.

               (x) Company shall reimburse Executive for the amount of any
reasonable legal or accounting fees and expenses incurred by Executive to obtain
or enforce any right or benefit provided to Executive by Company hereunder or as
confirmed or acknowledged hereunder.

               (xi) Company shall provide Executive with outplacement services
from a firm selected by the Company for a period of one (1) year commencing on
the date of termination, or until Executive accepts other employment, if
earlier. Such outplacement services shall be reasonable and appropriate for an
employee in Executive’s position.

 



--------------------------------------------------------------------------------



 



-11-

     8. Confidential Information. Executive understands that in the course of
Executive’s employment by Company, Executive will receive or have access to
confidential information concerning the business or purposes of Company and
Parent, and which Company and Parent desire to protect. Such confidential
information shall be deemed to include, but not be limited to, Company’s
customer lists and information, and employee lists, including, if known,
personnel information and data. Executive agrees that Executive will not, at any
time during the period ending two (2) years after the date of termination of
Executive’s employment, reveal to anyone outside Company or Parent or use for
Executive’s own benefit any such information without specific written
authorization by Company or Parent. Executive further agrees not to use any such
confidential information or trade secrets in competing with Company or Parent at
any time during or in the two (2) year period immediately following the date of
termination of Executive’s employment with Company.

     9. Covenants by Executive Not to Compete With Company or Parent.

          (a) Upon the date of termination of Executive’s employment with
Company for any reason, Executive covenants and agrees that Executive will not
at any time during the period of two (2) years from and after such date of
termination directly or indirectly in any manner or under any circumstances or
conditions whatsoever be or become interested, as an individual, partner,
principal, agent, clerk, employee, stockholder, officer, director, trustee, or
in any other capacity whatsoever, except as a nominal owner of stock of a public
corporation, in any other business which, at the date of Executive’s
termination, is a Competitor (as defined herein), either directly or indirectly,
with Company or Parent, or engage or participate in, directly or indirectly
(whether as an officer, director, employee, partner, consultant, holder of an
equity or debt investment, lender or in any other manner or capacity), or lend
Executive’s name (or any part or variant thereof) to, any business which, at the
date of Executive’s termination, is a Competitor, either directly or indirectly,
with Company or Parent, or as a result of Executive’s engagement or
participation would become, a Competitor, either directly or indirectly, with
any aspect of the business of Company or Parent as it exists at the time of
Executive’s termination, or solicit any officer, director, employee or agent of
Company or Parent or any subsidiary or affiliate of Company or Parent to become
an officer, director, employee or agent of Executive, Executive’s respective
affiliates or anyone else. Ownership, in the aggregate, of less than one percent
(1 %) of the outstanding shares of capital stock of any corporation with one or
more classes of its capital stock listed on a national securities exchange or
publicly traded in the over-the-counter market shall not constitute a violation
of the foregoing provision. For the purposes of this Agreement, a Competitor is
any business which is similar to the business of Company or Parent or in any way
in competition with the business of Company or Parent within any of the
then-existing water utility service areas of Company.

          (b) Executive hereby acknowledges that Executive’s services are unique
and extraordinary, and are not readily replaceable, and hereby expressly agrees
that Company and Parent, in enforcing the covenants contained in Paragraphs 8
and 9 herein, in addition to any other remedies provided for herein or otherwise
available at law, shall be entitled in any court of

 



--------------------------------------------------------------------------------



 



-12-

equity having jurisdiction to an injunction restraining Executive in the event
of a breach, actual or threatened, of the agreements and covenants contained in
these Paragraphs.

          (c) The parties hereto believe that the restrictive covenants of these
Paragraphs are reasonable. However, if at any time it shall be determined by any
court of competent jurisdiction that these Paragraphs or any portion of them as
written, are unenforceable because the restrictions are unreasonable, the
parties hereto agree that such portions as shall have been determined to be
unreasonably restrictive shall thereupon be deemed so amended as to make such
restrictions reasonable in the determination of such court, and the said
covenants, as so modified, shall be enforceable between the parties to the same
extent as if such amendments had been made prior to the date of any alleged
breach of said covenants.

          (d) The provisions of this Paragraph 9 shall not apply if Company and
Parent shall be prohibited under Paragraph 15 below from making any payments to
Executive pursuant to Paragraph 7 above.

     10. No Obligation to Mitigate. So long as Executive shall not be in breach
of any provision of Paragraph 8 or 9, Executive shall have no duty to mitigate
damages in the event of a termination and if Executive voluntarily obtains other
employment (including self-employment), any compensation or profits received or
accrued, directly or indirectly, from such other employment shall not reduce or
otherwise affect the obligations of Company and Parent to make payments
hereunder.

     11. Resignation. In the event that Executive’s services hereunder are
terminated under any of the provisions of this Agreement (except by death),
Executive agrees that Executive will deliver Executive’s written resignation as
an officer of Company or Parent, or their subsidiaries and affiliates, to the
Board of Directors, such resignation to become effective immediately, or, at the
option of the Board of Directors, on a later date as specified by the Board.

     12. Insurance. Company shall have the right at its own cost and expense to
apply for and to secure in its own name, or otherwise, life, health or accident
insurance or any or all of them covering Executive, and Executive agrees to
submit to the usual and customary medical examination and otherwise to cooperate
with Company in connection with the procurement of any such insurance, and any
claims thereunder.

     13. Release. As a condition of receiving payments or benefits provided for
in this Agreement, at the request of Company or Parent, Executive shall execute
and deliver for the benefit of Company and Parent, and any subsidiary or
affiliate of Company or Parent, a general release in the form set forth in
Attachment A, and such release shall become effective in accordance with its
terms. The failure or refusal of Executive to sign such a release or the
revocation of such a release shall cause the termination of any and all
obligations of Company and Parent to make payments or provide benefits
hereunder, and the forfeiture of the right of Executive to receive any such
payments and benefits. Executive acknowledges that Company and Parent have
advised Executive to consult with an attorney prior to signing this Agreement
and that Executive has had an opportunity to do so.

 



--------------------------------------------------------------------------------



 



-13-

     14. Additional Benefits. In addition to the other benefits payable to
Executive pursuant to this Agreement, in the event that any payment or benefit
received or to be received by Executive under this Agreement (a “Payment”) is
subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any successor to such
Section, as determined by a nationally recognized independent certified public
accounting firm selected by Company (the “Tax Advisor”), then the Company shall
make an additional payment to Executive in a lump sum as soon as the
determination of the Tax Advisor is completed, in an amount such that after
receipt of such lump sum and payment of all excise and income taxes imposed with
respect to such receipt and receipt of the Payment, Executive will have received
an after-tax amount equal to the amount the Executive would have received had
the Excise Tax not been applicable to the Payment. The determination of the Tax
Advisor as provided herein shall be completed not later than forty-five
(45) days following Executive’s date of termination of employment, and such
determination shall be communicated in writing to Company, with a copy to
Executive, within said forty-five (45) day period. The determination of the Tax
Advisor as provided herein shall be deemed conclusive and binding on Company and
Executive. Company shall pay the fees and other costs of the Tax Advisor
hereunder.

     15. Regulatory Limitation. Notwithstanding any other provision of this
Agreement, Company shall not be obligated to make, and Executive shall have no
right to receive, any payment, benefit or amount under this Agreement which
would violate any law, regulation or regulatory order applicable to Company or
Parent at the time such payment, benefit or amount is due (“Prohibited
Payment”). If and to the extent Company shall at a later date be relieved of the
restriction on its ability to make any Prohibited Payment, then at such time
Company or Parent shall promptly make payment of any such amounts to Executive.

     16. Notices. All notices under this Agreement shall be in writing and shall
be deemed effective when delivered in person to Executive or to the Secretary of
Company and Parent, or if mailed, postage prepaid, registered or certified mail,
addressed, in the case of Executive, to Executive’s last known address as
carried on the personnel records of Company, and, in the case of Company and
Parent, to the corporate headquarters, attention of the Secretary, or to such
other address as the party to be notified may specify by notice to the other
party.

     17. Successors and Binding Agreement.

          (a) Company and Parent will require any successor, whether direct or
indirect, by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of Company and/or Parent, as the
case may be, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that Company and Parent are required to perform
it. Failure of Company and Parent to obtain such assumption and agreement prior
to the effectiveness of any such succession shall be a breach of this Agreement
and shall entitle Executive to compensation and benefits from Company and Parent
in the same amount and on the same terms as Executive would be entitled
hereunder if Executive had terminated employment for Good Reason, except that
for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the date on which Executive’s

 



--------------------------------------------------------------------------------



 



-14-

employment with Company was terminated. As used in this Agreement, “Company” and
“Parent” shall include any successor to Company’s and/or Parent’s, as the case
may be, business and/or assets as aforesaid which assumes and agrees to perform
this Agreement by operation of law, or otherwise.

          (b) This Agreement shall inure to the benefit of, and be enforceable
by, Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive dies while
any amount is still payable hereunder, all such amounts shall be paid in
accordance with the terms of this Agreement to Executive’s devisee, legatee or
other designee or, if there is no such designee, to Executive’s estate.

     18. Arbitration. Any dispute which may arise between the parties hereto
may, if both parties agree, be submitted to binding arbitration in the State of
Connecticut in accordance with the Rules of the American Arbitration
Association; provided that any such dispute shall first be submitted to
Company’s Board of Directors in an effort to resolve such dispute without resort
to arbitration.

     19. Severability. If any of the terms or conditions of this Agreement shall
be declared void or unenforceable by any court or administrative body of
competent jurisdiction, such term or condition shall be deemed severable from
the remainder of this Agreement, and the other terms and conditions of this
Agreement shall continue to be valid and enforceable.

     20. Amendment. This Agreement may be modified or amended only by an
instrument in writing executed by the parties hereto; provided, however, that
the Board of Directors of Company and Parent may amend this Agreement without
the consent of Executive upon receipt of a written opinion of Company’s
accounting firm that a provision or provisions of this Agreement would prevent
“pooling” accounting treatment in connection with any Change-in-Control and such
“pooling” accounting treatment would otherwise be available in connection with
such Change-in-Control, to the extent necessary to permit “pooling” accounting
treatment in connection with such a Change-in-Control, provided that such
amendment may not adversely affect any benefit to which Executive was entitled
under the terms of this Agreement as in effect on November 17 1999, and must
preserve the benefits to Executive under this Agreement to the maximum extent
possible consistent with obtaining such accounting treatment.

     21. Construction. This Agreement shall supersede and replace all prior
agreements and understandings between the parties hereto on the subject matter
covered hereby. This Agreement shall be governed and construed under the laws of
the State of Connecticut. Words of the masculine gender mean and include
correlative words of the feminine gender. Paragraph headings are for convenience
only and shall not be considered a part of the terms and provisions of the
Agreement.

 



--------------------------------------------------------------------------------



 



-15-

     IN WITNESS WHEREOF, Company and Parent have caused this Agreement to be
executed by a duly authorized officer, and Executive has hereunto set
Executive’s hand, this 2nd day of December, 2004.

            The Connecticut Water Company
      By        (signed)              Michele G. DiAcri             Corporate
Secretary        Connecticut Water Service, Inc.
      By        (signed)              Thomas R. Marston             Executive   

 



--------------------------------------------------------------------------------



 



         

-16-

ATTACHMENT A

RELEASE

     We advise you to consult an attorney before you sign this Release. You have
until the date which is seven (7) days after the Release is signed and returned
to                      (“Company”) to change your mind and revoke your Release.
Your Release shall not become effective or enforceable until after that date.

     In consideration for the benefits provided under your Employment Agreement
dated                      with Company and                      (“Parent”), and
more specifically enumerated in Exhibit 1 hereto, by your signature below you
agree to accept such benefits and not to make any claims of any kind against
Company, its past and present and future parent corporations, subsidiaries,
divisions, subdivisions, affiliates and related companies or their successors
and assigns, including without limitation Parent, or any and all past, present
and future Directors, officers, fiduciaries or employees of any of the foregoing
(all parties referred to in the foregoing are hereinafter referred to as the
“Releasees”) before any agency, court or other forum, and you agree to release
the Releasees from all claims, known or unknown, arising in any way from any
actions taken by the Releasees up to the date of this Release, including,
without limiting the foregoing, any claim for wrongful discharge or breach of
contract or any claims arising under the Age Discrimination in Employment Act of
1967, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act of 1990, the Employee Retirement Income Security Act of 1974, Connecticut’s
Fair Employment Practices Act or any other federal, state or local statute or
regulation and any claim for attorneys’ fees, expenses or costs of litigation.

     THE PRECEDING PARAGRAPH MEANS THAT BY SIGNING THIS RELEASE YOU WILL HAVE
WAIVED ANY RIGHT YOU MAY HAVE TO BRING A LAWSUIT OR MAKE ANY LEGAL CLAIM AGAINST
THE RELEASEES BASED ON ANY ACTIONS TAKEN BY THE RELEASEES UP TO THE DATE OF THIS
RELEASE.

     By signing this Release, you further agree as follows:

     1. You have read this Release carefully and fully understand its terms;

     2. You have had at least twenty-one (21) days to consider the terms of the
Release;

     3. You have seven (7) days from the date you sign this Release to revoke it
by written notification to Company. After this seven (7) day period, this
Release is final and binding and may not be revoked;

     4. You have been advised to seek legal counsel and have had an opportunity
to do so;

 



--------------------------------------------------------------------------------



 



-17-

     5. You would not otherwise be entitled to the benefits provided under your
Employment Agreement with Company and Parent had you not agreed to waive any
right you have to bring a lawsuit or legal claim against the Releasees; and

     6. Your agreement to the terms set forth above is voluntary.

                     
Name:
                   

                   
 
                   
Signature:
          Date:        

                   
 
                   
Received by:
          Date:        

                   

 



--------------------------------------------------------------------------------



 



EXHIBIT 1

1.

2.

3.

4.

5.

etc.

NOTE: THIS EXHIBIT IS TO BE COMPLETED AT THE TIME OF TERMINATION TO REFLECT ALL
BENEFITS AND PAYMENTS MADE UNDER THE EMPLOYMENT AGREEMENT.

Acknowledged and Agreed:

                  THE CONNECTICUT WATER COMPANY       EXECUTIVE    
 
               
By
               

               

       Its            
 
                CONNECTICUT WATER SERVICE, INC.            
 
               
By
               

               

       Its            

 